AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
Vv. ) Case No. 2:21-mj-553-BNW
)
_ MOHAMED MUHINA_—s—s—s—is_—itié“#y»
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. George United States Courthouse
333 Las Vegas Blvd., South

Las Vegas, NV 89101 — "
L Elayna J. Youchah, U.S. Magistrate Judge {Date and Time: July 12, 2021 at 2:30 p.m.

Place: Courtroom No.: 3D

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 
  

pocclay

Sd dge’s signature

Date: _July9, 2021

__ELAYNA J. YOUCHAH, U.S. Magistrate Judge _
Printed name and title

    
 

   
 
 
 

ois - ces st9 SE IETS oom SURT
ERK US pIsTRICT C
DISTRICT OF NEVADA DEPUTY

 
  

 
